— Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered April 9, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing her to concurrent terms of AVz to 9 years, unanimously affirmed.
Contrary to defendant’s contention, she was not deprived of her right to a public trial by the closure of the courtroom during the testimony of two undercover officers. After a hearing as to each officer (People v Hinton, 31 NY2d 71, cert denied 410 US 911), the court properly concluded that closure was necessary because both officers had received threats of physical harm as a result of their extensive narcotics-related work, expressed fear that public disclosure of their identities would compromise their safety, and were still engaged in undercover work in the surrounding northern Brooklyn communities where defendant was arrested (see, People v Carter, 162 AD2d 218, lv denied 76 NY2d 984). That the officers were testifying in a Manhattan courtroom, rather than one in Kings County where the crime allegedly occurred and the officers are assigned, does not change the result given the proximity and ease of access between the two counties (cf, People v Brown, 172 AD2d 844), especially in light of the substantial number of narcotics cases from the five counties of the City of New York being tried in the Central Narcotics Parts in New York County. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.